Per Curiam.
On August 27, 2009, respondent was convicted after trial in the United States District Court for the Northern District of New York of attempted extortion and soliciting a bribe. He is scheduled to be sentenced in December 2009. As a result of his conviction, petitioner commenced a disciplinary investigation and moved to disbar or suspend respondent pursuant to Judiciary Law § 90 (4) (a) or (f). In response thereto, respondent tendered his resignation which complies with the rules of this Court (see 22 NYCRR 806.8). Petitioner advises that it has no *1243objection to respondent’s resignation and has withdrawn its motion.
We accept respondent’s disciplinary resignation and, in accordance with our rules, order his disbarment from the practice of law (see 22 NYCRR 806.8 [b]).
Rose, J.E, Lahtinen, Kane and Garry, JJ., concur. Ordered that respondent’s resignation application is accepted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).